PER CURIAM.
Scott B. Altizer, J. Richard Drewery, and Susan A. Camper appeal the district court’s order granting summary judgment to Defendant in this Title VII action alleging discriminatory failure to promote. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Altizer v. City of Roanoke, Civ.A. 7:02CV00484, 2003 WL 1456514 (W.D.Va. Mar 21, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.